UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-09821 Allied Asset Advisors Funds (Exact name of registrant as specified in charter) 721 Enterprise Drive, Suite 100 Oak Brook, IL60523 (Address of principal executive offices) (Zip code) Bassam Osman Allied Asset Advisors Funds 721 Enterprise Drive, Suite 100 Oak Brook, IL60523 (Name and address of agent for service) (877) 417-6161 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2014 Date of reporting period:November 30, 2013 Item 1. Reports to Stockholders. Semi-Annual Report November 30, 2013 (Unaudited) Iman Fund IMAN FUND January 22, 2014 Dear Shareholders, Assalamu Alaykum (Greetings of Peace). We are pleased to report that Iman Fund did well in the six month period ended on November 30, 2013, rising 12.91%.Iman Fund outperformed the Dow Jones Islamic Market U.S. Index, Dow Jones Islamic Market World Index, the blue chip Dow Jones Industrial Average and the broad S&P 500 Index which rose 12.07%, 10.34%, 7.71%, and 11.91% respectively. The U.S. stock market posted strong gains in the six month period ending November 30, 2013, reaching new all-time highs.Investors were encouraged by the U.S. economy’s continued improvement, relatively strong growth in corporate earnings and favorable global liquidity dynamics attributed to accommodative monetary policies worldwide.However, concerns remained about the overall pace of growth, the relatively high unemployment rate and the direction of fiscal and monetary policies.News that the Federal Reserve (the “Fed”) might start tapering its asset purchase program shook the market, but investor optimism resumed when the Fed action was limited.Anxiety over the U.S. debt-ceiling deadline and the budget impasse had the market in flux but then dissipated as these issues were resolved and the markets reached new peaks. The Fund benefited from greater-than-market exposure to the healthcare and industrial sectors, two of the strongest performing equity sectors during the year.Lack of exposure to the financial sector (comprising 16.2% of the S&P 500 Index) and to the debt-laden telecommunication services sector, and underweighting the consumer discretionary sector (all did well) detracted from the Fund’s returns. Individual stock positions that helped performance included: FedEx, Google, Microsoft, Forest Laboratories, Emerson Electric and Home Depot.Microsoft has raised its dividend eight times since 2004, most recently in September when it announced an increase of 22%.It currently has a dividend yield of 3.2%, making it an attractive investment. Looking Forward: The U.S. economy is growing at a moderate pace, the job market is improving, and consumer wealth is increasing as home prices and stocks trend higher.Corporate balance sheets and cash flows are robust.However, there are significant headwinds especially the potential impact of rising interest rates and possible Fed action.These developments are likely to happen gradually.In most recoveries, interest rates typically rise as the economy rebounds, and this pattern is expected to recur.While it is impossible for anyone to have crystal clear signals about the future, we remain optimistic about the long-term prospects for corporate earnings growth and the stock market. While the stock market is up significantly, valuations are still reasonable.Earnings and dividends should continue to grow, which should support valuations.At 2013 year end, the S&P 500 Index traded at 16.7 times forward earnings with a 2.0% dividend yield.We believe the Fund’s portfolio is well positioned to benefit from long-term global growth opportunities.Acknowledging that markets can be volatile over the short term, we encourage our shareholders to remain focused on the long term. We will be sensitive to valuation levels.We pay special attention to companies that are increasing dividends as well as earnings.We avoid companies with high yields and no growth, which tend not to do as well when interest rates are rising.Dividend growth sends a positive message about the company’s earnings and management’s willingness to share profits with investors instead of spending it on mergers and acquisitions, which generally have a less positive track record of benefiting shareholders. We remain overweighed in the industrial sector.Industrial equipment and infrastructure firms are likely to benefit from the cycle of increasing corporate spending expected to take place worldwide.Also, the industrials sector has yet to fully rebound from the market downturn and is likely to grow faster than the overall economy. IMAN FUND While we are vigilant in following the markets we are also very focused in adhering to Islamic principles in choosing our investments.We welcome new shareholders and thank all shareholders for entrusting your hard-earned money with us.We promise to continue to work hard to maintain your valuable trust. Bassam Osman President, Iman Fund Past performance is not a guarantee of future results. The above discussion and analysis of the Fund reflect the opinions of the Advisor as of January 2014, are subject to change and any forecasts made cannot be guaranteed and should not be considered investment advice. Mutual Fund investing involves risk; principal loss is possible.The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.Historically, the Advisor believes that the Islamic restrictions placed on the Fund have not adversely affected the Fund; however, it is possible that these restrictions may result in the Fund not performing as well as mutual funds not subject to such restrictions.Investments in smaller companies involve additional risk, such as limited liquidity and greater volatility. The Dow Jones Islamic Market U.S. Index is a diversified compilation of U.S. equity securities considered by Dow Jones to be in compliance with Islamic principles.The Dow Jones Islamic Market World Index is a global index of companies that meet Islamic investment guidelines.The selection universe for the Dow Jones Islamic Market World Index includes the components of 57 country-level benchmark indices, each of which covers approximately 95% of the float-adjusted market capitalization of the underlying market.The S&P 500 Index is a capitalization weighted index of 500 large capitalization stocks which is designed to measure broad domestic securities markets.The Dow Jones Industrial Average is a measurement of general market price movement for 30 widely-held stocks primarily listed on the New York Stock Exchange.You cannot invest directly in an index. Diversification does not assure a profit or protect against loss in a declining market. Forward Earnings are a company's forecasted, or estimated, earnings made by analysts or by the company itself. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of fund holdings, please refer to the Schedule of Investments included in this report. 2 IMAN FUND EXPENSE EXAMPLE November 30, 2013 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs and (2) ongoing costs, including management fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (6/1/13 - 11/30/13). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent.IRA accounts will be charged a $15.00 annual maintenance fee.The example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Please note that Iman Fund does not have any sales charge (loads), redemption fees, or exchange fees. Beginning Ending Expenses Paid Account Value Account Value During Period 6/1/13 11/30/13 6/1/13 - 11/30/13* Actual Hypothetical (5% return before expenses) 1,000.00 1,017.45 7.69 * Expenses are equal to the Fund’s annualized expense ratio of 1.52% multiplied by the average account value over the period multiplied by 183/365 (to reflect the one-half year period). 3 IMAN FUND ALLOCATION OF PORTFOLIO ASSETS (Calculated as a percentage of net assets) November 30, 2013 (Unaudited) 4 IMAN FUND Total Rate of Return For the Period November 30, 2003 to November 30, 2013 (Unaudited) This chart assumes an initial investment of $10,000 made on November 30, 2003 and held through November 30, 2013. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the recent month end may be obtained by visiting www.investaaa.com. Indices mentioned are unmanaged and used to measure U.S. markets.You cannot invest directly in an index. The graph and table do not reflect the deduction of taxes that a shareholder would pay on fund distributions or redemptions of fund shares. Six One Five Ten Average Annual Total Return as of November 30, 2013 Months Year Years Years Iman Fund 12.91% 26.46% 16.58% 6.37% Dow Jones Islamic Market USA Index* 11.49% 25.82% 15.28% 7.08% Russell 3000 Growth Index** 14.28% 30.83% 20.39% 8.00% * The Dow Jones Islamic Market USA Index is a diversified compilation of U.S. equity securities considered by Dow Jones to be in compliance with Islamic principles. The index is constructed from stocks in the Dow Jones Indexes (DJGI) family. Dow Jones believes that these stocks are accessible to investors and are well traded. The DJGI methodology removes issues that are not suitable for global investing. The performance of the Dow Jones Islamic Market USA Index does not include the reinvestment of dividends. ** The Russell 3000 Growth Index takes the largest 3,000 U.S. companies based on market capitalization and measures the performance of those with higher price-to-book ratios and higher forecasted growth values. 5 IMAN FUND SCHEDULE OF INVESTMENTS November 30, 2013 (Unaudited) (Classifications are based on the North American Industry Classification System) Number of Shares Value COMMON STOCKS - 99.7% AEROSPACE PRODUCT & PARTS MANUFACTURING - 3.6% Honeywell International, Inc. $ TE Connectivity Ltd. (b) AGRICULTURE, CONSTRUCTION & MINING MACHINERY MANUFACTURING - 2.5% Alamo Group Inc. National Oilwell Varco Inc. The Toro Co. AIR FREIGHT & LOGISTICS - 0.6% United Parcel Service, Inc. (UPS) - Class B ANIMAL SLAUGHTERING & PROCESSING - 0.6% Sanderson Farms, Inc. APPAREL KNITTING MILLS - 0.4% Gildan Activewear Inc. (b) Zumiez, Inc. (a) AUTOMOTIVE REPAIR & MAINTENANCE - 0.2% Monro Muffler Brake, Inc. BUILDING MATERIAL & SUPPLIES DEALERS - 2.0% Fastenal Co. The Home Depot, Inc. BUSINESS SUPPORT SERVICES - 0.4% Team, Inc. (a) CHEMICAL & ALLIED PRODUCTS MERCHANT WHOLESALERS - 0.8% Acuity Brands, Inc. CLOTHING STORES - 0.4% ANN INC. (a) COMMERCIAL & SERVICE INDUSTRY MACHINERY MANUFACTURING - 0.4% Copart, Inc. (a) COMMUNICATIONS EQUIPMENT MANUFACTURING - 2.7% Cisco Systems, Inc. Motorola Solutions, Inc. QUALCOMM, Inc. COMPUTER & PERIPHERAL EQUIPMENT MANUFACTURING - 4.4% Apple Inc. International Business Machines Corp. (IBM) NetApp, Inc. COMPUTER SYSTEMS DESIGN & RELATED SERVICES - 3.2% Accenture PLC - Class A (b) Cerner Corp. (a) Convergys Corp. VeriSign (a) CUT & SEW APPAREL MANUFACTURING - 1.9% Carter’s, Inc. Lululemon Athletica Inc. (a) Michael Kors Holdings Ltd. (a)(b) DATA PROCESSING, HOSTING & RELATED SERVICES - 1.1% Acxiom Corp. (a) Red Hat, Inc. (a) The accompanying notes are an integral part of these financial statements. 6 IMAN FUND SCHEDULE OF INVESTMENTS (Continued) November 30, 2013 (Unaudited) (Classifications are based on the North American Industry Classification System) Number of Shares Value COMMON STOCKS - 99.7% (CONTINUED) ELECTRONIC SHOPPING & MAIL-ORDER HOUSES - 2.0% Amazon.com, Inc. (a) $ IAC/InterActiveCorp ELECTRONICS & APPLIANCE STORES - 0.5% Aaron’s, Inc. ENGINE, TURBINE & POWER TRANSMISSION EQUIPMENT MANUFACTURING - 0.3% Cummins, Inc. FREIGHT TRANSPORTATION ARRANGEMENT - 2.6% C.H. Robinson Worldwide, Inc. FedEx Corp. FULL-SERVICE RESTAURANTS - 0.4% AFC Enterprises, Inc. (a) GENERAL FREIGHT TRUCKING - 0.6% Knight Transportation, Inc. GRAIN & OILSEED MILLING - 0.8% Unilever NV - NY Reg. Shares - ADR (b) GROCERY STORES - 1.1% United Natural Foods, Inc. (a) HEALTH & PERSONAL CARE STORES - 0.8% CVS Caremark Corp. HOUSEHOLD & INSTITUTIONAL FURNITURE AND KITCHEN CABINET MANUFACTURING - 0.4% Pier 1 Imports, Inc. INDUSTRIAL MACHINERY MANUFACTURING - 1.1% Applied Materials, Inc. INFORMATION SERVICES - 3.2% Google Inc. (a) INTERNET SERVICES - 0.3% eBay Inc. (a) MANAGEMENT, SCIENTIFIC & TECHNICAL CONSULTING SERVICES - 1.7% Salesforce.com, Inc. (a) MEDICAL EQUIPMENT & SUPPLIES MANUFACTURING - 2.9% 3M Co. Stryker Corp. Zimmer Holdings, Inc. METAL ORE MINING - 0.8% Agnico-Eagle Mines Ltd. (b) Franco-Nevada Corp. (b) MOTOR VEHICLE BODY & TRAILER MANUFACTURING - 1.1% CLARCOR Inc. Lear Corp. MOTOR VEHICLE PARTS MANUFACTURING - 2.8% Delphi Automotive PLC (b) Sun Hydraulics Corp. WABCO Holdings, Inc. (a) The accompanying notes are an integral part of these financial statements. 7 IMAN FUND SCHEDULE OF INVESTMENTS (Continued) November 30, 2013 (Unaudited) (Classifications are based on the North American Industry Classification System) Number of Shares Value COMMON STOCKS - 99.7% (CONTINUED) NAVIGATIONAL, MEASURING, ELECTROMEDICAL & CONTROL INSTRUMENTS MANUFACTURING - 3.5% Agilent Technologies, Inc. $ ArthroCare Corp. (a) Cyberonics, Inc. (a) Danaher Corp. Masimo Corp. MTS Systems Corp. Rofin-Sinar Technologies, Inc (a) OFFICE ADMINISTRATIVE SERVICES - 0.5% Gartner, Inc. (a) OIL & GAS EXTRACTION - 4.1% EOG Resources, Inc. Helmerich & Payne, Inc. Imperial Oil Ltd. (b) Occidental Petroleum Corp. OTHER ELECTRICAL EQUIPMENT & COMPONENT MANUFACTURING - 0.6% Emerson Electric Co. OTHER FOOD MANUFACTURING - 0.7% Green Mountain Coffee Roasters, Inc. (a) OTHER GENERAL MERCHANDISE STORES - 1.1% O’Reilly Automotive, Inc. (a) OTHER GENERAL PURPOSE MACHINERY MANUFACTURING - 1.2% Flowserve Corp. Graco, Inc. OTHER INFORMATION SERVICES - 1.5% Facebook Inc. - Class A (a) OTHER MISCELLANEOUS MANUFACTURING - 0.2% Pool Corp. OUTPATIENT CARE CENTERS - 0.4% U.S. Physical Therapy, Inc. PESTICIDE, FERTILIZER & OTHER AGRICULTURAL CHEMICAL MANUFACTURING - 0.9% Monsanto Co. PETROLEUM & COAL PRODUCTS MANUFACTURING - 2.0% Exxon Mobil Corp. PHARMACEUTICAL & MEDICINE MANUFACTURING - 13.3% BioMarin Pharmaceutical Inc. (a) Bristol-Myers Squibb Co. Forest Laboratories, Inc. (a) Gilead Sciences, Inc. (a) IDEXX Laboratories, Inc. (a) Johnson & Johnson Mead Johnson Nutrition Co. Novartis AG - ADR (b) Novo Nordisk A/S - ADR (b) Sanofi - ADR (b) Techne Corp. Vertex Pharmaceuticals Inc. (a) POULTRY & EGG PRODUCTION - 0.7% Cal-Maine Foods, Inc. The accompanying notes are an integral part of these financial statements. 8 IMAN FUND SCHEDULE OF INVESTMENTS (Continued) November 30, 2013 (Unaudited) (Classifications are based on the North American Industry Classification System) Number of Shares Value COMMON STOCKS - 99.7% (CONTINUED) PROFESSIONAL & COMMERCIAL EQUIPMENT & SUPPLIES MERCHANT WHOLESALERS - 0.5% Henry Schein, Inc. (a) $ PULP, PAPER & PAPERBOARD MILLS - 0.6% Schweitzer-Mauduit International, Inc. RAIL TRANSPORTATION - 0.5% Union Pacific Corp. SCIENTIFIC RESEARCH & DEVELOPMENT SERVICES - 3.0% Alexion Pharmaceuticals, Inc. (a) Babcock & Wilcox Co. Biogen Idec Inc. (a) Covance, Inc. (a) Incyte Corp. (a) SEMICONDUCTOR & SEMICONDUCTOR EQUIPMENT - 0.9% Intel Corp. SEMICONDUCTOR & OTHER ELECTRONIC COMPONENT MANUFACTURING - 5.9% Cavium, Inc. (a) Cirrus Logic, Inc. (a) Cree, Inc. (a) Daktronics, Inc. JDS Uniphase Corp. (a) Microchip Technology Inc. NVIDIA Corp. Texas Instruments Inc. Tyco International Ltd. (b) Xilinx, Inc. SOFTWARE PUBLISHERS - 4.0% Aspen Technology, Inc. (a) Manhattan Associates, Inc. (a) Microsoft Corp. Oracle Corp. SPORTING GOODS, HOBBY & MUSICAL INSTRUMENT STORES - 0.6% Hibbett Sports, Inc. (a) SUPPORT ACTIVITIES FOR CROP PRODUCTION - 0.7% Fresh Del Monte Produce Inc. (b) SUPPORT ACTIVITIES FOR MINING - 2.6% Halliburton Co. RPC, Inc. Schlumberger Ltd. (b) TEXTILE, APPAREL & LUXURY GOODS - 0.2% NIKE, Inc. - Class B VENTILATION, HEATING, AIR-CONDITIONING & COMMERCIAL REFRIGERATION EQUIPMENT MANUFACTURING - 0.9% Donaldson Co., Inc. TOTAL COMMON STOCKS (Cost $42,841,847) Total Investments (Cost ($42,841,847) - 99.7% Other Assets in Excess of Liabilities - 0.3% TOTAL NET ASSETS - 100.0% $ ADR - American Depositary Receipt (a) Non Income Producing (b) Foreign Issued Securities The accompanying notes are an integral part of these financial statements. 9 IMAN FUND STATEMENT OF ASSETS AND LIABILITIES November 30, 2013 (Unaudited) Assets: Investments, at value (cost $42,841,847) $ Cash Receivable for capital shares sold Income receivable Other assets Total Assets Liabilities: Payable to Advisor (Note 3) Payable for capital shares redeemed Payable for Trustee fees Payable for professional fees Accrued expenses and other liabilities Total Liabilities Net Assets $ Net assets consist of: Paid-in capital $ Accumulated net investment loss ) Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, redemption price and offering price per share $ The accompanying notes are an integral part of these financial statements. 10 IMAN FUND STATEMENT OF OPERATIONS For the Six Months Ended November 30, 2013 (Unaudited) Investment income: Dividend income (Net of foreign withholding tax of $2,129) $ Total investment income Expenses: Advisory fees (Note 3) Legal fees Administration fees Transfer agent fees and expenses Fund accounting fees Trustees’ fees and related expenses Federal and state registration fees Audit fees Reports to shareholders Custody fees Other expenses Total expenses Net investment loss ) Realized and unrealized gain on investments: Net realized gain from security transactions Change in net unrealized appreciation/depreciation on investments Realized and unrealized gain on investments Net increase in net assets from operations $ The accompanying notes are an integral part of these financial statements. 11 IMAN FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended November 30, 2013 Year Ended (Unaudited) May 31, 2013 From operations: Net investment loss $ ) $ ) Net realized gain on Investments Change in net unrealized appreciation/depreciation on Investments Net increase in net assets from operations From capital share transactions: Proceeds from sale of shares Payments for shares redeemed ) ) Net increase in net assets from capital share transactions Total increase in net assets Net assets: Beginning of period End of period $ $ The accompanying notes are an integral part of these financial statements. 12 IMAN FUND FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended November 30, Year Ended May 31, (Unaudited) Net asset value, beginning of period $ Income (loss) from investment operations: Net investment loss(1) Net realized and unrealized gains (losses) on investments ) ) Total from investment operations ) ) Less distributions paid: From net realized gain on investments — ) Total distributions paid — ) Net asset value, end of period $ Total return %(3) % )% % % )% Net assets at end of period (000’s) $ Ratio of expenses to average net assets: Before waiver and expense reimbursement %(4) % After waiver and expense reimbursement %(4) % %(2) Ratio of net investment loss to average net assets: Before expense reimbursement )%(4) )% )% )% )% )% After expense reimbursement )%(4) )% )% )% )% )%(2) Portfolio turnover rate %(3) % Net investment loss per share is calculated using ending balances prior to consideration of adjustments for permanent book and tax differences. Effective October 1, 2008, the Fund no longer has an Expense Waiver Agreement in place. Not annualized. Annualized. The accompanying notes are an integral part of these financial statements. 13 IMAN FUND NOTES TO THE FINANCIAL STATEMENTS November 30, 2013 (Unaudited) 1.Organization Allied Asset Advisors Funds (the “Trust”), an open-end management investment company, was organized as a Delaware statutory trust on January 14, 2000.The Trust currently offers one series of shares to investors, the Iman Fund (the “Fund”), a diversified series of the Trust.Allied Asset Advisors, Inc. (“AAA” or the “Advisor”), a Delaware corporation, serves as investment advisor to the Fund. The Trust is authorized to issue an unlimited number of shares without par value, of each series.The Trust currently offers one class of shares of the Fund. The investment objective of the Fund is to seek growth of capital while adhering to Islamic principles. To achieve its investment objective, the Fund seeks investments that meet Islamic principles whose prices the Fund’s Advisor anticipates will increase over the long term. Under normal circumstances, the Fund invests its net assets in domestic and foreign securities chosen by the Advisor in accordance with Islamic principles. Islamic principles generally preclude investments in certain businesses (e.g., alcohol, pornography and gambling) and investments in interest bearing debt obligations.Any uninvested cash will be held in non-interest bearing deposits or invested in a manner following Islamic principles. 2.Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements.These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Use of Estimates:In preparing the financial statements in conformity with GAAP, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from these estimates. Security Valuation:Investment securities are carried at fair value determined using the following valuation methods: • Equity securities listed on a U.S. securities exchange or NASDAQ for which market quotations are readily available are valued at the last quoted sale price on the valuation date. • Options, futures, unlisted U.S. securities and listed U.S. securities not traded on the valuation date for which market quotations are readily available are valued at the most recent quoted bid price. The Fund did not hold any such securities during the six months ended November 30, 2013. • Securities or other assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Advisor under direction of the Board of Trustees. The Fund has adopted fair valuation accounting standards which establish an authoritative definition of fair value and a three-tier hierarchy to distinguish between (1) inputs that reflect the assumptions market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs) and (2) inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing an asset or liability developed based on the best information available in the circumstances (unobservable inputs) and to establish classification of fair value measurements for disclosure purposes. Summary of Fair Value Exposure at November 30, 2013 The Trust has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities in active markets, quoted prices for identical or similar instruments in 14 IMAN FUND NOTES TO THE FINANCIAL STATEMENTS (Continued) November 30, 2013 (Unaudited) markets that are not active, model-derived valuations in which all significant inputs and significant value drivers are observable in active markets, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) Inputs that are used in determining a fair value of an investment may include price information, credit data, volatility statistics, and other factors.These inputs can be either observable or unobservable.The availability of observable inputs can vary between investments, and is affected by various factors such as the type of investment or similar investments in the marketplace.The inputs will be considered by the Advisor, along with any other relevant factors in the calculation of an investment’s fair value.The Fund uses prices and inputs that are current as of the measurement date, which may include periods of market dislocations.During these periods, the availability of prices and inputs may be reduced for many investments.This condition could cause an investment to be reclassified between the various levels within the hierarchy. Investments falling into the Level 3 category are primarily supported by quoted prices from brokers and dealers participating in the market for those investments.However, these may be classified as Level 3 investments due to lack of market transparency and corroboration to support these quoted prices.Additionally, valuation models may be used as the pricing source for any remaining investments classified as Level 3.These models rely on one or more significant unobservable inputs and/or significant assumptions by the Advisor.Inputs used in valuations may include, but are not limited to, financial statement analysis, capital account balances, discount rates and estimated cash flows, and comparable company data. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s net assets as of November 30, 2013: Level 1 Level 2 Level 3 Total Common Stocks $ $
